Citation Nr: 1643243	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  04-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for decreased concentration, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for weight loss, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for recurrent headaches, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for an anxiety disorder and mood swings, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992.  He had service in Southwest Asia from December 31, 1990 to May 3, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction of the Veteran's case currently resides with the Pittsburgh, Pennsylvania RO.

In August 2007 the Board granted service connection for a sleep disorder but denied the Veteran's claims for service connection for muscle pain, joint pain, memory loss, decreased concentration, weight loss, fatigue, recurrent headaches, anxiety disorder/mood disorder, and PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In August 2008, pursuant to a joint motion for remand (JMR) the Court vacated the Board's decision in part and remanded the case for further development and readjudication.  However, the Board's grant of service connection for a sleep disorder was left intact by the Court.  

The Board remanded the case in February 2009 for further development.  The case has now been returned to the Board.  

In VA Form 21-4138, Statement in Support of Claim, dated March 31, 2009, the Veteran cancelled all representation by any Veterans Service Organization or attorney and stated he would proceed by representing himself.  However, in VA Form 21-22, in November 2009 he appointed the American Legion to represent him, which he revoked in April 2010.  In July 2011 he appointed the Veterans of Foreign Wars as his representative.  Thereafter, the Veteran appointed another representative as reflected on the title page.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

A November 2014 rating decision effectuated the Board's 2007 grant of service connection for a sleep disorder, due to an undiagnosed illness, and assigned an initial 30 percent disability rating effective September 19, 2001, citing Diagnostic Codes "8894-9940."  In VA Form 21-0958, Notice of Disagreement (NOD) received on June 12, 2015, the Veteran expressed dissatisfaction with the 30 percent rating, indicating he sought a 50 percent rating.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The issues of entitlement to service connection for muscle pain, joint pain, memory loss, decreased concentration, weight loss, fatigue, recurrent headaches, and anxiety disorder and mood swings, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced inservice traumatic fear and stress because he experienced, witnessed, and was confronted with hostile enemy activity in the Persian Gulf Conflict; and PTSD was incurred as a result of events during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with anxiety, concentration deficits, memory deficits, and fatigue are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  In light of the favorable disposition in regard to the issue decided herein, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


Background

The Veteran was awarded the Army Commendation Medal in April 1991 for, in part, role in the success of his brigade in the destruction of a brigade of the Iraqi Republican Guard in February 1991.  His DD 214 shows that he served in Southwest Asia from December 1990 to May 1991.  His awards include the Army Achievement Medal with 1st Oak Leaf Cluster, Expert Marksmanship Badge with rifle M16.  

The June 1988 examination for service entrance found that the Veteran had pes planus.  A medical history questionnaire on examination for service entrance in June 1988 reflects that the Veteran had had a minor neck injury playing football prior to service for which he had been taken to a hospital.  

The Veteran's STRs show that in September 1988 the Veteran complained of back pain, without radiation of pain to the legs, of one day duration.  He had been taking a bed up some stairs and fell on his back.  An examination was negative and the assessment was a back strain, for which he was given Motrin and given a four day profile limiting his lifting of over 10 pounds, running, jumping, and performing sit ups.  

In February 1989 the Veteran complained of an injury of the left knee during an alert.  He was to apply moist heat, and return to the clinic as needed.  

In March 1989 the Veteran sustained a crushing injury of the left calf from the turret of a tank.  He had tenderness over the left knee and left ankle but an X-ray was negative.  He was hospitalized for several days in April 1989 for rehabilitation.  He continued to receive treatment through October 1989, and he was given profiles limiting his duties in June, July, and October 1989.  

Another STR shows that the Veteran was seen on September 21, 1989, for low back pain.  

In May 1990 the Veteran was seen for right knee pain of one day duration.  It was reported that he had had trauma in the past 72 hours.  He had fallen while playing volley ball and struck that knee.  He had an open laceration but denied any giving way or locking.  On examination he had range of motion, with guarding at full flexion but no effusion, although he had lateral edema with tenderness over the lateral tibial plateau.  Ligamentous testing was negative.  The assessment was a right knee contusion.  He was to be given a profile limiting his duties for 72 hours.  

In August 1991 the Veteran complained of a knee problem.  He had "extremity pain/joint pain" but there had been no trauma in the past 72 hours.  He had not had pain for 3 weeks or longer.  He was given Tylenol.  There was no diagnostic assessment.  

An October 1991 service treatment record indicates that the Veteran was hospitalized in October 1991 for alcohol dependence.  

The report of the examination for service discharge is not of record.  His DD 214, Certificate of Release or Discharge From Active Duty shows that the reason for his separation from service was [unspecified] misconduct.  

Treatment records of Drs. B. and S. from October 2001 to 2010 [as translated into English] show that in October 2011 the Veteran had "enteris."  In January 2002 it was noted that he had had vomiting and diarrhea on New Year's Eve and the diagnosis was gastroenteritis.  Also in January 2002 he fell on his left elbow but an X-ray was normal.  In March 2002 it was reported that he could no longer lift anything with his left arm.  The diagnosis was "nervus ulnaris syndrome."  There was a suspicion of an ulnar lesion following a work accident.  In May 2002 he fell on his right elbow, while at play, causing a laceration with visible subcutaneous tissue.  In June 2002 he was still on sick leave and he was thinking about "various nerve problems, could be explained by use of nerve gas during the war."  

A March 21, 2000, letter [translated from German to English] from Dr. S. to Dr. R. shows that imaging of the Veteran's left elbow revealed joint effusion with protruding joint capsule and narrowing of the "sulcus nerve ulnaris" with signs of irritation of the nerve.  

In the Veteran's September 2001 original claim for service connection he reported having PTSD and a major depressive disorder due to witnessing deaths, including seeing people with missing body parts; serious accidents; combat operations; and being constantly placed on chemical - biological and SCUD alerts.  He also claimed service connection for muscle pain, headaches, joint pain, abnormal weight loss, having lost 44.6 pounds; sleep disorder; and fatigue.  All of these were claimed or attributed to his service in the Gulf War.  

An October 4, 2001 medical certificate from Dr. R., a psychiatrist, as translated, reported that he had treated the Veteran since September 18, 2001.  

In an October 9, 2001, statement Dr. S., as translated, reported that he had treated the Veteran since November 20, 2000.  The Veteran had reported losing 25 kilograms (kgs) since discharge from service.  He currently weighed 73 kgs. and was 173 cms. in height.  He complained of "sleep disorders" [sic].  He also complained of myalgia, particularly in the area of the shoulders and neck, and occasionally of back pain.  He also complained of joint symptoms, in particular his left elbow.  In addition he had "Post-Traumatic-Stress-Disorder" for which he was treated by a psychiatrist, Dr. R., who had separately confirmed that diagnosis.  Dr. S. further stated that "[i]t is highly plausible that the symptoms complained of are connected to the eight month participation in the Gulf War."  

The Veteran has subsequently reported that the term, as translated into English as "Post-traumatic stress disturbance" (which was "Posttraumatische Belastungsstorung") in German means PTSD.  

The official translator reported that some documents submitted which were in German could not be translated as they list reports from March 6, 2002, to March 1, 2004 and were mostly abbreviations and/or illegible.  

A March 2002 German document, as translated, stated that on November 7, 2001, the Veteran fell on his left elbow inside of a plane and a subsequent neurology examination in March 2002 yielded findings of a suspected ulnar sulcus syndrome, for which surgery had been recommended.  

A March 7, 2002 statement from Dr. K. R., translated into English, stated that he had fallen from a height of 3 meters onto his left hand.  He had surgery for a comminuted fracture with removal of one carpal bone.  Since then he had a prickling sensation of the ulnar aspect of the left forearm and hand.  The Veteran also experienced frequent exhaustion which he attributed to his Gulf War experiences.  He had drunk too much after the Gulf War but had now stopped drinking.  He worked as a dispatcher at the Frankfurt Airport.  He had also had an accident on November 7, 2001, when he fell on his left elbow.  Neurological findings were pain, weak reflexes, and weakness of the left upper extremity.  Nerve conduction and electromyographic studies were consistent.

In a March 16, 2002, statement the Veteran reported that since his military service he had had severe headaches, almost like migraines.  He indicated that for the last seven (7) years he had had pain of the left side of his head, muscle aches of his back and upper left shoulder.  He had had variable mood swings which caused depression.  He had had a dramatic weight loss, having weighed 215 lbs. in May 1996 and in November 1998 he suddenly lost 45 pounds, dropping to 170 lbs. without dieting or jogging.  He often had nightmares of battle fields and burnt bodies.  He was receiving psychotherapy from Dr. R. and Dr. S., two German physicians.  He was taking medication for a sleep disorder.  

A document in German was translated as bearing entries dated from March 16th to July 25th 2002.  The March 16, 2002 entry reads that the Veteran had a work injury in August 2000 when a conveyor was shaking while unloading an airplane and the Veteran fell onto the palm of his left hand.  He had a work accident in November 2001 when he slipped and fell onto his left hand.  Entries in April 2002 reflect that he had surgery [apparently on his left hand].  

A translated German letter dated in April 2002 from the Bad Neustadt Clinic for Hand Surgery stated that prior X-rays revealed that there was probably one fragment of the left wrist hamate bone that had been resected, but could not be seen by X-ray.  Neurological findings in March 2002 showed an ulnar sulcus syndrome on the left side.  With the available findings and a neurologically proven compression, left ulnar nerve decompression and ventral displacement of the left ulnar nerve were recommended.  It was noted that because there had not been any disturbance to sensitivity prior to the accident, the present complaints and symptoms must be traced back to the accidents of August 28, 2000, and November 7, 2001.  The Veteran had been treated from the 10th to the 13th of April 2002 for post-traumatic ulnar sulcus syndrome on the left.  The therapy had been decompression and ventral displacement of the left ulnar nerve.  

In a form provided by VA, received on May 1, 2002, the Veteran related the details of his combat related stressors underlying his claim for service connection for PTSD.  

In correspondence, in English, of May 22, 2002, Dr. R. reported having treated the Veteran on 11 occasions from September 18, 2001, to March 3, 2002, for "PTSD."  

A June 2002 letter from the Office for Pension Affairs and Family Welfare, Nuremberg, stated that as to the Veteran's application in February 2002, the following disturbance of health was considered: Posttraumatic stress disturbance.  

A translation of a German letter from the Pension Office of the Office for Pension Affairs and Family Welfare, Nuremberg, dated November 27, 2002, stated that as to the Veteran's notification in February 2002, his objection received in July 2002, would be remedied to the extent that disability had been determined from the degree of impairment, for the period starting in February 2002.  The impairments were Post-traumatic stress disturbance, and a condition following fracture of the left hand with ulnar sulcus syndrome on the left side.  

On December 3, 2002, the Veteran was provided an official examination in Germany.  It was reported that the Veteran had been deployed to the Gulf region, in the Southwest Asia operation theater in 1991, having served in Kuwait and Saudi Arabia.  He reported having been on a tank.  He had been in the field, particularly for most all of February and March 1991.  On one occasion he had been under direct fire, some of which was friendly fire, for 2 days, even though no one around him was directly hit.  As to possible exposures, he had entered bunkers, sometimes with and sometimes without protection suits and gas masks.  He had received orders for constant administration of Pyridostigmine Bromide over 4 to 5 days but had not taken it after only 3 days.  He could not recall how many tablets, in total, he had taken but had not had any immediate reaction after taking it.  He had received all routine vaccinations.  He had experienced 2 to 3 weeks of exposure to oil smells and was exposed to rotting corpses, and urination in pipes which had caused a cough.  He had noticed an improvement in his pulmonary problems when he came back to Saudi Arabia.  

As to the Veteran's complaints, on a scale of 5, he complained of fatigue as being 3 out of 5.  He reported that fatigue was frequently present.  It had manifested in 1992, and he needed a lot of sleep.  He complained of sleep disturbance, as being 2 on a scale of 5, and it was described as a variable insomnia.  On a good night, he attained 7 hours of sleep but on bad nights he had only 3 hours of sleep with interruptions.  He had difficulty falling asleep.  He complained of having had short-term memory loss since service.  He reported forgetting phone numbers, names, dates and other things.  For the last six years he had written notes to himself, and had come to depend upon this which created embarrassing situations at work.  He reported that once, in 2000, he had lost a job because of a mistake caused by a memory failure.  He complained of having left-sided headaches, lasting 1 to 2 days for which he did not take medication but, rather, would lie down.  On average, the attacks occurred 3 to 4 times per month.  As to abdominal complaints, he reported not having diarrhea but often having loose stools, and he sometimes felt bloated but this had improved by his avoiding red meat and pork and by eating white meat and fish.  As to muscle aches and weakness, he reported having had recurrent low back complaints for about 5 years but which did not require ingestion of analgesic medication.  He had no specific joint complaints.  As to his skin, he reported having had pseudofolliculitis barbae since 1992.  As to his respiratory system, he complained of often having a recurrent cough.  During his service in the Gulf war he had smoked 2 packs of cigarettes daily but now only smoked one pack daily.  

As to psychiatric status, the Veteran reported that he had begun to realize he had the onset of PTSD in 1994 because his wife began talking to him about a change in his behavior and personality, even before he was aware of it.  He reported that now he could not relax and he felt depressed.  His activity level was decreased.  He was married and had a 9 year old daughter.  His postservice employment consisted of having worked temporarily in 1994 for the German Railways.  He gave up that job in 1995 and went into audio engineering.  From 1998 to 2000, he had stayed at home and after that he had worked at the Nuremberg Airport from 2000 to July 2002.  Currently, he was a student attempting to get a master's degree in technical media development.  He studied 9 hours a day and did an additional 1 1/2 hours of study at home in the evening.  He hoped to achieve his degree in March 2004.  

On mental status examination the Veteran was alert.  He was non-questioning with respect to what could possibly have changed such that he might not have fully recovered from symptoms dating back to his Gulf War mission.  He avoided details as to why he had changed jobs frequently after military service.  He showed no signs of anxiety or depressive symptoms.  He did not complain about any significant subjective difficulties or bodily symptoms which would lead to a suspicion of a depressive psychic background.  His ability to study, concentrate, and focus on a new professional career was normal.  He did not report re-experiencing any traumatic recollections which intruded into his daytime thoughts or which created painful nightmares.  He had a normal responsiveness to external surroundings and he did not appear insecure or irritable.  His report of abnormal sleep habits and frequent fatigue was limited to those two terms.  The examiner specifically noted that the Veteran had not further verbalized and described sleep disturbance or fatigue, as was usual in typical Gulf War cases.  There were no complaints about loss of concentration or significant memory disturbance during present daily activities.  He had never taken any medication for psychiatric purposes.  His Global Assessment of Functioning (GAF) score was 100.  

On physical examination the Veteran was 5 feet 11 inches in height and weighed 179 pounds.  His skin was warm and clear but he had pseudofolliculitis barbae which was currently without major symptoms.  His hands were cold but his feet were warm with profuse sweating.  Peripheral pulses were normal.  He had recently had surgery of his left elbow for "ulnaris compression syndrome" but had an unremarkable postoperative status.  There was also a question of his having had surgery for left carpal tunnel syndrome (CTS).  Thoracolumbar flexion was from 30 degrees of extension to 138 degrees of flexion.  Right and left lateral bending were to 40 degrees.  Rotation to the right was to 50 degrees and rotation to the left was to 48 degrees.  His abdomen was soft but he complained of diffuse tenderness on palpation.  His liver and spleen were not enlarged.  He had normal bowel sounds.  There were no palpable masses.  He had a small and asymptomatic umbilical hernia.  His flanks were nontender on palpation.  

Chest X-rays revealed incipient degenerative changes along the thoracic spine.  Clinical and laboratory tests were conducted and revealed chronic helicobacter-positive gastroenteritis.  

The diagnoses were (1) no evidence of PTSD; (2) recurrent tension headaches, requiring no analgesic medication; (3) sleep disorder of variable intensity, undiagnosed: (4) chronic helicobacter-positive gastroenteritis, with loose stools, curable with appropriate antibiotic combination over 3 weeks; (5) pseudofolliculitis barbae, currently with minor symptoms; (6) umbilical hernia, asymptomatic; (7) chronic tobacco abuse, with slight signs of bronchiectasis, right and left lower pulmonary lobes.  

In the Veteran's Notice of Disagreement (NOD), received in July 2003, he reported that every symptom he had was a manifestation or symptom of fibromyalgia and Chronic Fatigue Syndrome, and had existed for over 6 months, thereby making it chronic.  He set forth a list of symptoms and stated that the October 9, 2001 statement of Drs. B. and S. had reported, in German, that the Veteran had "muscle pain, sleep disorder, joint pain, and PTSD."  Also, Dr. S. had witnessed the Veteran's abnormality weight loss.  He related that at his 2002 "VA" examination in Germany by Dr. S. he had not been examined for PTSD and that fatigue, memory loss, and mood swings were direct symptoms of PTSD.  He thus felt that the examination was "sub-standard."  

A document with a letterhead in German but text in English dated in March 2004, from Dr. R., a German physician of neurology and psychiatry, states that the Veteran had been in continuous treatment since March 6, 2002.  The diagnosis was "Syndrome of sulcus uln. both sides, depression, sleeplessness."  

An April 22, 2009, statement co-signed by Drs. S. and S., translated into English sated that the Veteran sought his 3rd treatment for alcohol withdrawal.  The Veteran reported that he had relapsed since mid-2008 due to existing psychosocial problems and recurrent depression.  He had had depression for a long time.  He also had a pronounced sleeping disorder, loss of drive, decreased ability to enjoy life and a fear of the future.  Since his war time deployment he had increasingly consumed alcohol and since 1995 he had a lack of control.  Within the scope of his war experiences he had PTSD and recurrent depressive episodes with pronounced sleeping disorder and flashbacks since 1992.  He had left ulnar sulcus surgery in 2001, and had twice fractured his left fibula most recently in 2007.  He had a right knee contusion in March 2009.  On mental status examination his concentration and attention were mildly reduced.  His mood was depressed with reduced affective emotional response.  Physically, he had a hematoma of the right knee.  He had pain on pressure, as well as swelling, of the right knee, but X-rays found not fracture.  The assessment was alcohol dependency and moderate depressive episodes within the scope of PTSD.  With treatment his depressive symptoms and sleep quality improved.  The final diagnoses were (1) depressive episode; (2) PTSD; (3) alcohol addiction; (4) alcohol withdrawal syndrome; (5) nicotine addiction; and (6) right knee contusion after a March 2009 fall.  

The Veteran was provided an official evaluation by a contract rehabilitation psychologist, in Germany, on the 21st of April and the 12th of May 2010, the report of which is in excess of 30 pages.  The examiner reviewed the claims files and multiple documents provided by the Veteran, including a copy of the Court's JMR.  In addition to an interview, there was extensive written psychological testing.  The Veteran was 5 feet 11 inches in height and weighed 165 pounds.  He was essentially unemployed, living on German Welfare, but occasionally made money playing a piano.  He offered only perfunctory cooperation during the examinations.  In his youth he had been stubborn and strong willed.  He had been easily distracted and developed concentration problems.  He had been nervous and had outbursts of temper, and had been inattentive and a daydreamer.  At times he had been rebellious and his impulsiveness had led him to acting without thinking.  The examiner noted that these behaviors were symptoms of Attention Deficit Hyperactivity Disorder, although the Veteran had not been diagnosed with this disorder or treated for it as a youth or adult.  He now endorsed multiple symptoms of his current behavior which coincided with Adult ADHD, in Partial Remission.  Supporting past data was probably no longer available to improve the accuracy of the diagnosis.  However, the symptoms and behavior were still present and contributed to his overall mental health picture.  Based on his description of his problems, there was a strong suggestion that his concentration problems were somewhat related to undiagnosed Adult ADHD, PTSD, bipolar disorder, as well as behaviors associated with a Borderline Personality Disorder.  There was a commonality of concentration deficits and emotionality with each of these disorders.  

The Veteran's military history was recorded and it was noted that he had been trained for all tank crew positions.  He had served in Iraq, Kuwait, and Saudi Arabia, earning the Army Commendation Medal for participation in two specific battles (a copy of which was provided to the examiner).  He reported that after returning from the Gulf War his drinking habit led to a reduction in grade and, ultimately, his military discharge.  He had drunk to avoid nightmares of burned bodies and burning oil wells.  His postservice education was reported.  In his postservice employment he had been fired for conduct problems from all but one job.  

On mental status examination there were signs of grandiosity, delusions, and some looseness of associations.  As to his attention, he was distractible.  His concentration was variable, with frequent daydreaming.  His short term, recent, and remote memory were defective.  His affect was labile and blunted.  He had a quick temper and was easily upset.  He had mood swings, often being pessimistic, depressed, and nihilistic.  He described his current mood as being depressed and tired, indicating that the lengthy evaluation required concentration which wore him out.  He reported that his low mood was also caused by his inability to sleep properly, only sleeping about 3 hours nightly, although he later changed the 3 hours to between 6 and 8 hours.  His thought content was grandiose and he had ideas of persecution and reference.  His reality testing was distorted and variable.  

As to social functioning, the Veteran had a history of aggressiveness, uncontrolled anger, alcohol and drug abuse, and depression.  He described his problems with his ex-wife.  Medical records on file included an October 9, 2001, report of Dr. B. which reported treatment for a sleep disorder, muscle pain of the shoulder, neck and back and for joint pain, especially in the left elbow.  Dr. B. also reported that the Veteran was treated for PTSD by Dr. R.  Attempts to secure records of Dr. R. had been unsuccessful.  A medical record of Drs. S. and Dr. S. reflected diagnoses of a depressive episode, PTSD, alcohol dependency, nicotine dependence, and a knee sprain.  

The examiner noted that the Veteran reported a number of general medical problems.  However, an evaluation in this respect required a medical evaluation which was not within the scope of the current psychological evaluation.  The Veteran had psychiatric problems which met the criteria for diagnoses of: (1) bipolar disorder, Not Otherwise Specified (NOS); (2) PTSD; (3) alcohol dependency; (4) cannabis abuse; (5) ADHD; and (6) borderline personality disorder.  

As to the bipolar disorder, NOS, the Veteran described severe mood swings which he claimed to be his most significant mental problem.  During "up" swings he needed much less sleep and could function with only 3 hours of sleep.  Under governing psychiatric criteria he reported having all essential bipolar symptoms, including a significant weight loss (from 215 lbs. In 1996 to 165 lbs. currently), insomnia or hypersomnia nearly every day but while depressed he had low energy and fatigue, in addition to feelings of hopelessness and inability to concentrate.  When depressed, he seldom ate, having no appetite.  He complained of constant fatigue as well as problems with memory and concentration.  

As to PTSD, the Veteran had received a diagnosis of PTSD by various German physicians who had treated him but had not provided details of the diagnosis or treatment to VA.  The examiner indicated that military records, particularly the Army Commendation Medal, documented the Veteran's participation in combat, and he reported having shot at and being shot at by the enemy.  He still recollected, mostly in the form of dreams, his combat events but denied re-experiencing them.  He felt detached from others.  The examiner reported that the Veteran met the Criteria A, B, C, and D.  He had trouble falling and staying asleep, but usually slept 6 to 8 hours.  He complained of difficulty concentrating.   He indicated he had had his PTSD symptoms since military service.  His concentration deficits and recurring fatigue were features common to PTSD.  

As to alcohol dependency, the Veteran reported that he began drinking alcohol after returning from the Persian Gulf War and this led to addiction.  He reported, at one point, that he had not drank since April 2009 but during other parts of the assessment he implied otherwise and, thus, it appeared that he might continue to be a recidivist.  He had had inservice counseling.  Twice in 2008 and once in 2009 he had voluntarily entered a mental ward for alcohol and mood dysfunction.  An April 22, 2009, private report referred to a long term alcohol treatment program in Germany which he had apparently not finished because of cramps and delirium.  As to cannabis abuse, this began in 2001 but he remarked that he did not use it often.  

As to a borderline personality disorder, the Veteran had a number of traits or characteristics which formed a pervasive pattern of instability in interpersonal relationships, self-image, and mood which were key features of those with a borderline personality disorder.  His abnormal behaviors were seen in all the most important areas of human functioning, including employment where he lost almost every job due to his temper.  He had had impulsive traits since childhood.  He met the criteria for a borderline personality disorder.  

As to anxiety, the Veteran described having periodic panic attacks.  His anxiety varied in intensity, describing being on edge or restless and also being easily tired or fatigued.  The anxiety appeared more often when in an elated state than when depressed.  Other symptoms which might be connected with anxiety were concentration problems and difficulty thinking.  He confirmed that there appeared to be a close relationship between his anxiety and the fear generated by PTSD and, reportedly, his unexplained "Gulf War syndrome."   Unsatisfying sleep and difficulty returning to sleep were also part of his anxiety.  It was clear that anxiety, by itself, was not a major mental concern and that the symptoms described seemed to be secondary and closer aligned to his PTSD and his borderline and addictive disorders.  

As to headaches, the Veteran related them to his combat in the Persian Gulf.  By his recollection, he was first treated for headaches in 1994 by Dr. S. who, reportedly, had told him that the headaches were both migraine and tension types.  Some of the time the Veteran believed that a depressed mood, weakness, drowsiness and a decreased appetite were signs that he would soon have a headache.  

As to sleep disturbance, the Veteran reported that his sleep was very erratic, with difficulty falling asleep and staying asleep.  He sometimes had only 3 to 4 hours of sleep but when depressed he would sleep 6 to 8 hours.  He claimed that his severe mood swings were directly related to his sleep, because with an elevated mood he needed less sleep but slept more when depressed.  As a result of lack of sleep, he experienced daily fatigue.  

The Veteran had numerous subjective complaints, including low back problems, pain of the elbows and joints, and left leg and ankle problems.  Psychological testing indicated, in part, that he tended to experience and express depression in somatic form and was likely to show a disturbance in sleep pattern, in addition to reporting a change in level of physical functioning, activity, and energy.  There was also a question of whether he was putting forth his best efforts on all tests administered.  

In a summary of findings it was reported that the Veteran had some evidence of delusional thinking and only slight ideas of reference and thought broadcasting.  Numerous peculiar thoughts bordered upon loose associations and some departure from reality.  Some of his statements suggested a delusional disorder, of grandiose type and a common characteristic of such individuals was the apparent normality of their behavior and their appearance when their delusional ideas were not being discussed or acted upon.  However, a longer period of observation was customary to either rule in or rule out such a disorder.  Additionally, it was noted that the Veteran often seemed preoccupied with being a victim.  The diagnoses were: (1) bipolar disorder, NOS, rapid cycling; (2) PTSD, delayed onset; (3) alcohol dependence, probably in partial remission; (4) cannabis abuse; and (5) borderline personality disorder.  

The examiner stated that at least four clinicians had ostensibly examined the Veteran previously for PTSD and concluded that he had PTSD.  These were Dr. R.'s September 2001 diagnosis of PTSD; Dr. S.'s December 2002 examination concluding that the onset of PTSD was realized in 1994 but currently there was no evidence of PTSD; Dr. S.'s November 2007 diagnosis of PTSD; and Dr. S.'s April 2009 diagnosis of PTSD.  

The examiner stated that based on a review of records, clinical interview, and an analysis of testing, that the Veteran had PTSD.  Also, the disability of memory loss was more likely than not caused by his military service.  His Global Assessment of Functioning (GAF) score of 40 indicated some impairment in reality testing.  Also, it was more likely than not that the Veteran's PTSD with symptoms of concentration and memory loss were a direct result of his participation in the Gulf War.  

An October 2015 report from a German physician, in English, states that the Veteran had sleep apnea, and PTSD.  Initial RO consideration of this evidence was waived.  

In VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD, in January 2016 the Veteran set forth his inservice combat stressors which included participation in the tank battle at Medina Ridge.  

On official examination for PTSD of March 19, 2016, the Veteran's VBMS file was reviewed.  An examiner concluded that the Veteran did not have PTSD but, rather, had a personality disorder and alcohol use disorder.  It was reported that a personality disorder, as defined by the Diagnostic and Statistical Manual, 5th Edition, was an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individual's culture.  This pattern was manifested in two (or more) of the following areas: cognition, affectivity, interpersonal functioning, and impulse control.  Also, an alcohol use disorder was a continued use despite knowledge of having a persistent psychological problem that was likely to have been exacerbated by alcohol; continued use despite recurrent social/interpersonal problems caused by effects of alcohol; and inability to cut down or control alcohol use.  

The Veteran's personality disorder was the primary diagnosis related to occupational and social impairment, and alcohol use minimally impacted social and occupational impairment.  The examiner noted that the 2010 examination  revealed that the Veteran's behavioral dysfunction was present prior to his military service and was suggestive of an underlying personality dysfunction, and the diagnoses in 2010 included a borderline personality disorder and other Axis I diagnoses which had considerable overlap and the symptoms of which are heightened by the characterological dysfunction.  

The Veteran reported that mood swings had caused his 2007 divorce.  He was "good at finding jobs" but not keeping them.  He related his wartime experiences, and reported having nightmares.  As to an October 2015 report of a sleep study, the diagnoses were sleep apnea and PTSD but the current examiner reported that the "sleep doctor" was not qualified to diagnosis PTSD.  The Veteran complained of depression, mood swings, and poor short term memory.  The examiner stated that the Veteran did not report any symptoms consistent with a diagnosis of a bipolar disorder.  The examiner also stated that the symptoms described by the Veteran did not support a diagnosis of PTSD.  His characterological style was suggestive of an underlying personality disorder which more likely than not contributed greatly to his social and occupational dysfunction.  His interpersonal difficulties were not trauma specific.  He reported binging on alcohol every two months.  The examiner reported that the Veteran met the Criterion A for PTSD, a stressor related to hostile military or terrorist activity.  

The examiner reported that the Veteran's diagnosis of a borderline personality disorder should be considered the primary diagnosis.  Although he described some symptoms of irritability and occasional sleep disturbance, it was to be noted that it was more likely than not that his characterological issues contribute greatly to his mood presentation, thus supporting the opinion that a personality disorder was the more likely explanation for his interpersonal, occupational and other problems with general adaptability to daily functioning that had been present before, during, and after his military service career.  In conclusion, the Veteran's mental health symptoms of personality disorder, by definition, were present to some degree prior to military service.  It was less likely than not that his military service aggravated these symptoms more than they would have been aggravated as a natural progression of a personality disorder.  It was the opinion of the examiner that the Veteran's personality traits/characterological issues drove his behavior and mood presentation.  Occupational and social impairment was more likely than not related to these components of his symptomatology.  

The examiner again stated that the Veteran did not have a diagnosis of PTSD.  It was important to note that all personality disorders, by definition, were longstanding mental health conditions representing an enduring pattern of behavior and symptoms that can often be traced back to childhood or adolescence.  The development of a personality disorder is rarely (if ever) related to one time-limited set of psychosocial stressors (e.g. brief service in the military).  Instead, personality disorders were usually linked to difficulties during childhood (for example childhood trauma or neglect, strained familial relationships, etc.).  Because of this it was highly unlikely that an individual's service in the military could lead to or serve as the catalyst for the development of a personality disorder.  The Veteran's described problems with interpersonal and occupational functioning were more likely than not primarily attributable to the diagnosis of borderline personality disorder.  Although he endorsed mood symptoms these were more likely to be attributable to personality dysfunction and although might mimic the presence of a mood disorder, did not warrant a specific mood disorder diagnosis.  



Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 
38C.F.R. 3.304(f)(3).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional generally cannot be used to establish the occurrence of a stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD."  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Analysis

PTSD

The Veteran's claimed stressor events in Southeast Asia is corroborated by service records placing him at such sites and his personnel records reflecting his duties which were likely to place him in a combat zone, as well as his military awards, particularly the Army Commendation Medal.  His statements as to his military stressors are consistent with the place and circumstances of his service.  There is no clear and convincing evidence establishing that the stressor events did not occur.  Hence, there is no need for supporting evidence of the stressors.  Thus, the provisions of 38 C.F.R. § 3.304(f)(3) apply and the Veteran has established the occurrence of his stressor events.  

Here, there is conflicting medical evidence as to whether the Veteran has PTSD.  Weighing against his claim is the report of the 2002 official examination which found that the Veteran had no psychiatric disorder other than a personality disorder and specifically found that he did not have PTSD.  However, it must also be noted that the 2002 examination did not report the Veteran's abuse of alcohol, which he has reported began during military service, but after his participation in combat, and led to his discharge from some unspecified misconduct.  

Also weighing against his claim for PTSD is the March 2016 official examination which found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, that examiner also attributed all of the Veteran's symptoms to a personality disorder.   

Weighing in favor of the claim for service connection for PTSD are the private treatment records showing that the Veteran has been treated, not only for alcohol abuse, but also for PTSD.  The Board finds persuasive the report of the 2010 official examination.  The examiner engaged in a careful analysis to determine the presence or absence of any psychiatric disorders.  Moreover, the report of that examination reflects that it was the only time that the Veteran was requested to take, and took, extensive psychological testing.  The 2010 examiner's report, which was in excess of 30 pages, and conducted over a two day period, is by far the most extensive, and even exhaustive, evaluation of the Veteran.  That examiner determined that the Veteran had three psychiatric disabilities.  Specifically, the Veteran had a bipolar disorder, a personality disorder, and PTSD.  

The Board is persuaded that while the symptomatology of the bipolar disorder, personality disorder, and PTSD overlap the fact remains that the 2010 examiner specifically found that the Veteran had PTSD due to his inservice stressors.  The examiner also indicated that the Veteran's anxiety, concentration deficits, memory deficits, and fatigue were symptoms of his PTSD.  

Given the foregoing, and with the favorable resolution of doubt, the Board finds that service connection for PTSD with anxiety, concentration deficits, memory deficits, and fatigue is warranted.  


ORDER

Service connection for PTSD with anxiety, concentration deficits, memory deficits, and fatigue is granted.  


REMAND

The record shows that prior to certification of the Veteran's case to the Board, the Veteran's representative requested a copy of the Veteran's file under the Privacy Act in correspondence dated in March 2016.  In an April 2016 letter, the Records Management Center acknowledged the request.  The RO issued a supplemental statement of the case (SSOC) in May 2016.  In June 2016, the Veteran's representative requested additional time to respond to the SSOC because the Privacy Act request had yet to be fulfilled and so the Veteran's representative had not had the opportunity to review the Veteran's file to allow for a meaningful response to the SSOC.  The Veteran's representative simultaneously filed another request for a copy of the Veteran's file.  Thereafter, the RO certified the Veteran's case to the Board.  The record reflects that the representative's request for a copy of the Veteran's file remains pending.  While privacy requests must be processed "prior to appellate action" where the relevant records are in the Board's custody, see 38 C.F.R. § 20.1200 (2015), here, there is a procedural defect at the RO level as the Veteran was denied representation at all stages of an appeal (see 38 C.F.R. § 20.600 (2015) because his representative was not allowed a review of the Veteran's file, and his request for an extension of time to file a response to the May 2016 SSOC was not addressed by the RO.  Hence, the most efficient and appropriate remedy is to remand the case to the RO to cure the foregoing procedural deficits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

With respect to the claims for service connection for muscle pain, joint pain, and recurrent headaches, to include as due to an undiagnosed illness, the Board notes that the case was remanded in 2009 to afford the Veteran an examination relative to these claims.  However, information of record shows that in March 2016 a General Medical examination was cancelled because the Veteran did not have the funds to travel to the examination.  That scheduled examination was for the purpose of obtaining information relative to a number of his claims for service connection as due to an undiagnosed illness.  The examiner that evaluated the Veteran in 2016 specifically noted that the Veteran reported a number of general medical problems but that this required a medical evaluation which was not within the scope of the current psychological evaluation.  

While the Board is aware of the difficulties in scheduling official examinations overseas, and here the Veteran resides in Germany; nevertheless, the appropriate steps must be taken in an attempt to obtain substantial compliance with the 2009 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran's representative's request for a copy 
of  the Veteran's file is fulfilled.  See April 2016 
acknowledgement letter from the Records Management Center.  

2.  The Veteran should be afforded an examination or examinations, as needed, to ascertain the nature and etiology of any current muscle pain, joint pain, and headaches, and any such examination(s) should include an examination of the Veteran's back.  The claims folder, or its pertinent contents or electronic VA records, must be made available to and be reviewed by the examiner(s). 


Specifically the examiner(s) should:  

a. Determine whether the Veteran currently has a diagnosed disability manifested by (1) muscle pain, (2) joint pain, and (3) headaches, and if so, whether such disability is the result of experiences in the Persian Gulf or is otherwise the result of a disease or injury during military service.  Specifically, the examiner should comment on the October 2001 private treatment record which discusses muscle pain in the shoulder, neck and back and joint pain, as well as other records noting that the Veteran has complained of recurrent headaches.  

b.  If the manifestations cannot be attributed to a diagnosed illness, the examiner should opine as to whether there are objective signs or symptoms of muscle pain, joint pain, or headaches; and should note their severity.  Specifically, the examiner should opine whether the Veteran has (1) an undiagnosed illness, manifested by either muscle pain, joint pain, or recurrent headaches; or (2) whether the Veteran has a medically unexplained chronic multisymptom illness, such as fibromyalgia.  

After examining the Veteran, the examiner(s) should proffer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any of the disabilities noted above, if currently diagnosed, had their onset inservice or are otherwise the result of a disease or injury in service. 

The examiner should provide rationales for these opinions.  

3.	Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with an SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


